                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     COLUMBIA DIVISION

CSX Transportation, Inc.,                 )
                                          ) Civil Action No. 3:14-cv-03821-MBS
                     Plaintiff,           )
                                          )
                                          )
       v.                                 )
                                          )
South Carolina Department of Revenue and )       OPINION AND ORDER
W. Harley Powell,1 Agency Director of the )
South Carolina Department of Revenue,     )
                                          )
                     Defendants.          )
____________________________________ )

       Plaintiff CSX Transportation, Inc. (hereinafter “CSXT”) is an interstate common carrier by

railroad. Tr. 14:3, ECF No. 80. CSXT operates in twenty-three states, including South Carolina. Id.

at 37:2-14. Defendant South Carolina Department of Revenue is an agency of South Carolina. See

S.C. Code Ann. § 12-4-10. It is charged by law to administer and enforce the revenue laws of the state.

Id. Defendant W. Hartley Powell is the Agency Director of the South Carolina Department of Revenue

(hereinafter together with Defendant South Carolina Department of Revenue “the State”). This matter

is before the court on remand from the United States Court of Appeals for the Fourth Circuit. The issue

is whether the South Carolina Reform Act (hereinafter the “SC Valuation Act” or “Act”),which is

codified at S.C. Code Ann. §§ 12-37-3110 to -3170, impermissibly discriminates against CSXT in

violation of the 4-R Act, 49 U.S.C. § 11501(b).

                                                  I.

        The Railroad Revitalization and Regulatory Reform Act of 1976 (4-R Act), codified at 49

U.S.C. § 11501(b)(4), prohibits the imposition of any tax that results in the discriminatory treatment

1
 Defendant Rick Reames, III has left the Department of Revenue and W. Hartley Powell has been
appointed in his stead. Pursuant to Fed. R. Civ. P. 25(d), “an action does not abate when a public
officer who is a party in an official capacity dies, resigns, or otherwise ceases to hold office while
the action is pending. The officer’s successor is automatically substituted as a party.”
of a railroad. The 4-R Act was enacted in part to “restore the financial stability of the railway system

of the United States.” CSX Transp., Inc v. Alabama Dep’t of Revenue, 562 U.S. 277, 280 (2011) (CSX

I). In crafting this legislation, Congress observed that the “railroads ‘are easy prey for State and local

tax assessors’ in that they are ‘nonvoting, often nonresident, targets for local taxation,’ who cannot

easily remove themselves from the locality.” Dep’t of Revenue v. ACF Indus., Inc., 510 U.S. 332, 336

(1994) (ACF) (quoting Western Air Lines, Inc. v Bd. of Equalization, 480 U.S. 123, 131 (1987)).

“Section 306 of the 4-R Act, now codified at 49 U.S.C. § 11501, addresses this concern by prohibiting

the States (and their subdivisions) from enacting certain taxation schemes that discriminate against

railroads.” Id. 336. The 4-R Act provides:

        (b) The following acts unreasonably burden and discriminate against interstate
        commerce, and a State, subsection of a State, or authority acting for a State or
        subdivision of a State may not do any of them:

        (1) Assess rail transportation property at value that has a higher ratio to the true market
        value of the rail transportation property than the ratio that the assessed value of other
        commercial and industrial property in the same assessment jurisdiction has to the true
        market value of the other commercial and industrial property.

        (2) Levy or collect a tax on an assessment that may not be made under paragraph (1)
        of this subsection.

        (3) Levy or collect an ad valorem property tax on rail transportation property at a tax
        rate that exceeds the tax rate applicable to commercial and industrial property in the
        same assessment jurisdiction.

        (4) Impose another tax that discriminates against a rail carrier.

49 U.S.C. § 11501(b).

        Subsections (b)(1)-(3) prohibit “the imposition of higher assessment ratios or tax rates upon rail

transportation property than upon ‘other commercial and industrial property.’” ACF, 510 U.S. at 337.

The term “commercial and industrial property” means property, other than transportation property and

land used primarily for agricultural purposes or timber growing, devoted to a commercial or industrial

use and subject to a property tax levy. 49 U.S.C. § 11501(a)(4). Subsection (b)(4) has been interpreted

                                                    2
broadly and targets all types of discrimination against railroads. See Alabama Dep’t of Revenue v. CSX

Transp., Inc., 135 S. Ct. 1136, 1141-42 (2015) (CSX II). Subsection (b)(4) is “intended as a catchall

provision designed to prevent discriminatory taxation of a railroad carrier by any means.” Richmond,

Fredericksburg & Potomac R.R. Co. v. Dep’t of Taxation, 762 F.2d 375, 377 (4th Cir. 1985)).

        The South Carolina Legislature passed the SC Valuation Act in 2010. The Act generally limits

the permissible increases in appraised values of commercial and industrial real properties to no more

than 15% within a five-year period for property tax purposes. Tr. 22:6-10; 54:2-5. The SC Valuation

Act excludes “[r]eal property valued by the unit valuation method.” S.C. Code Ann. § 12-37-3140(D).

Railroad companies, along with utility providers such as water, sewer, and power companies, are

valued under the unit valuation concept, and thus the real properties of these companies are not afforded

the 15% cap. Tr. 145:12-17.

        On September 30, 2014, CSXT filed a Verified Complaint seeking an injunction and declaratory

relief with respect to real property taxes that were imposed by the State. Compl., ECF No. 1. CSXT

alleges that the SC Valuation Act’s exclusion of properties valued by the unit valuation method violates

Section 306(1)(d) of the 4-R Act. The case proceeded to a bench trial, which was held on November

3, 2015. ECF No. 77. At trial, CSXT relied on subsection (b)(4) of the 4-R Act to argue that the SC

Valuation Act imposes another tax “that is directed and targeted at railroads for disfavored treatment.”

Tr. 54:17-25. In the court’s Findings of Fact and Conclusions of Law, ECF No. 86, the court found

that the SC Valuation Act does not impose a tax within the meaning of subsection (b)(4). Rather, the

court concluded the “Act introduces one particular element, a cap on increases in appraised values, to

an already-existing tax scheme.” Findings of Fact, 8. Accordingly, the court declined to enter

declaratory judgment on CSXT’s behalf and dismissed the complaint with prejudice.

        On appeal, the Fourth Circuit vacated and remanded this court’s ruling. CSX Transp., Inc. v.

South Carolina Dep’t of Revenue, 851 F.3d 320 (4th Cir. 2017). The Fourth Circuit held that

                                                   3
subsection (b)(4) is the proper vehicle for CSXT to bring its challenge against the SC Valuation Act’s

15% cap. Id. at 326. The Fourth Circuit found that this “court’s observation that the [SC Valuation

Act] does not itself impose taxes is immaterial . . . and that CSXT’s action plainly challenged the

imposition of a tax.” Id. “Thus, if CSXT can prove that the tax imposed was discriminatory, it will

have demonstrated a (b)(4) violation.” Id. Accordingly, the Fourth Circuit instructed this court to

determine whether CSXT suffered discrimination from the denial of the SC Valuation Act’s 15% cap.

Id. at 332.

                                                    II.

        In CSX I, the Supreme Court stated that to determine whether a subsection (b)(4) suit may go

forward, two questions must be answered: (1) is CSXT challenging “another tax” within the meaning

of the statute; and (2) if so, might that tax “discriminate” against railroad carriers by exempting their

competitors. CSX I, 562 U.S. at 283-84. A State’s tax discriminates only where the State cannot

sufficiently justify differences in treatment between similarly situated taxpayers. CSX II, 135 S. Ct.

at 1143. As noted above, the Fourth Circuit has determined that “CSXT’s action plainly challenged the

imposition of a tax” under subsection (b)(4). CSX Transp., 851 F.3d at 326. The issue before this court

on remand is whether the 15% cap constitutes a tax that “discriminates” against CSXT, and, if so,

whether the State can demonstrate sufficient justification for the tax.

                                                    III.

        The determination for property tax in South Carolina is a multi-step process. First, all property

that is subject to taxation is valued at its true value, also known as its fair market value. S.C. Code Ann.

§ 12-37-930. South Carolina has a variety of methods for calculating fair market value. S.C. Code Ann.

§ 12-4-540. Specifically, for railroads, state statute requires that the Department of Revenue employ

the unit valuation concept to calculate the fair market value. Id. The unit valuation concept is useful

for appraising properties that are spread over multiple taxing and assessing districts. Tr. 142:12-146:16.

                                                     4
        In calculating the unit values, South Carolina generally relies on an “income approach.” Id. at

16:12-15; 144:6-13; 152:9-12. The income approach approximates the value of a property based on

the income the property is earning. Id. The first step in the income approach is for South Carolina to

review a company’s prior income statements. Id. at 38:2-14. From the review of prior income

statements, South Carolina can ascertain anticipated future income. Id. at 16:16-22. Anticipated future

income is then divided by the weighted average cost of capital. Id. The resulting amount is the unit

value or system value, which is the value of all operating property of the company. In this case, the

unit value or system value represents the fair market value of all of CSXT’s operating property located

across the country. Id. at 16:16-25; 17:8-11; 144:14-20.

        The next step is to allocate a portion of the calculated unit value to South Carolina. Id. at 17:12-

20. This allocation is done by balancing a number of factors, including revenue derived in South

Carolina versus revenue derived elsewhere; track miles in South Carolina versus track miles elsewhere;

and investment in South Carolina versus investment elsewhere. Id. Once an allocation percentage has

been determined, South Carolina applies it to the fair market value that was previously calculated under

the income approach, to arrive at a fair market value solely attributable to property within the state.

Id. at 17:23-18:2. The next step is to subtract property that has already been taxed or is tax-exempt.

Id. at 18:6-18. In CSXT’s case, there are two subtractions from the fair market value. First, CSXT’s

licensed motor vehicles are subtracted because they are taxed at the time of registration. Id. Second,

CSXT’s pollution control facilities are subtracted because they are tax-exempt under South Carolina

law. Id. Once these reductions are made, the resulting value is the appraised value. Id. at 18:21-19:3.

        After arriving at the appraised value, South Carolina applies a statutory assessment ratio so as

to tax property at a percentage of its fair market value. The South Carolina legislature has established

and codified statutory assessment ratios applicable to various types of property. See S.C. Code. Ann.

                                                     5
§ 12-43-220. The statutory assessment ratio for railroad property is 9.5%. Id.        Indeed, the State

applied a 9.5% ratio to the appraised value of CSXT’s property. Tr. 19:12-15.

        Next, South Carolina applies an equalization factor. Id. at 21:5-18; 46:20-22. The equalization

factor is a reduction afforded only to transportation companies for hire, such as CSXT, to account for

disparities between the fair market valuation of railroads and other properties. See S.C. Code. Ann. §

12-43-220(g); Tr. 70:19-20. South Carolina applies an equalization factor of 20% to CSXT’s property

to arrive at a final property tax assessment. Tr. 19:10-20:4.

        The final step is to apportion a percentage of the final property tax assessment to individual

counties in South Carolina, based on where a company’s property is located. Id. at 47:10-18. CSXT

has property in thirty-nine of the State’s forty-six counties. Id. 157:1-2. Each county applies a local

tax rate to CSXT’s tax assessment, and then each county individually bills CSXT. Tr. 20:13-25;

104:11-15. In CSXT’s case, South Carolina followed the preceding steps in calculating the unit value

of CSXT’s property and applying the equalization factor. The resulting tax assessment for 2014 was

$40,727,560. Verified Compl., ECF No. 1 at 3; Plaintiff’s Trial Ex. 1. According to CSXT,

Defendants’ appraisal of CSXT’s real operating property in the period between tax years 2007 and 2014

increased approximately 51%, and the appraised value of real property in excess of 15% violates

Section 306(1)(d) of the 4-R Act. Verified Compl., 5.

                                                  IV.

A.      15% Cap as a Property Tax Exemption

        As an initial matter, the court addresses the State’s alternative argument that the SC Valuation

Act creates a partial property tax exemption for real properties subject to the value increase cap. The

State asserts that section 12-37-3140(B) caps increases in the fair market value of real property subject

to property tax to 15% during a five year assessment cycle. According to the State, “[t]his effectively

means that any increase in the value of real property in excess of 15% is not subject to tax.” Suppl.

                                                   6
Brief , 27, ECF No. 107. The State advances this argument because “a State may grant exemptions

from a generally applicable ad valorem property tax without subjecting the taxation of railroad property

to challenge under the relevant provision of the 4-R Act, § 306(1)(4), 49 U.S.C. § 11503 (b)(4).” ACF,

510 U.S. at 335.

        In the court’s view, the Fourth Circuit rejected the State’s argument on appeal. The Fourth

Circuit noted that CSXT “claims that South Carolina’s scheme explicitly and unjustifiably singles out

railroads – as part of an isolated group – for less favorable treatment than other similarly situated

taxpayers. If CSXT is correct, then the State’s conduct would fit squarely within the Court’s definition

of discrimination, and there would be no reason why (b)(4) would not apply.” CSX Transp., 851 F.3d

at 330 (citing CSX I, 562 U.S. at 291). The Fourth Circuit concluded,

        In our view, the application of (b)(4) in this case will be fairly straight-forward.
        Congress designed (b)(4) to prohibit taxes that discriminate against railroads. CSXT
        alleges that if it is not allowed to benefit from the [15%] cap, its 2014 property tax will
        be just such a tax. If CSXT is correct, it should prevail. If not, it should lose.

Id. at 332.

        The 15% cap constitutes a limitation on increases on ad valorem property taxes in South

Carolina and not an exemption from tax. The court turns to the question of whether the 15% cap

discriminates against CSXT.

B.      Establishment of Comparison Class

        A subsection (b)(4) case requires “ a showing of discrimination – of a failure to treat similarly

situated persons alike. A comparison class will thus support a discrimination claim only if it consists

of individuals similarly situated to the claimant.” CSX II, 135 S. Ct. at 1141-42. In CSX II, the

Supreme Court determined subsection (b)(4), unlike subsections (b)(1)-(3), leaves the comparison class

to be determined as it normally is determined with respect to discrimination claims, depending on the

theory of discrimination alleged in the claim. Id. at 1141. As relevant herein, the Court observed that


                                                    7
“[w]hen a railroad alleges that a tax targets it for worse treatment than local businesses, all other

commercial and industrial taxpayers are the comparison class.” Id.

        CSXT asserts that the appropriate comparison class is comprised of commercial and industrial

real property owners because, like CSXT, “they both own real property that is subject to tax in South

Carolina, used for commercial pursuits, and subject to the same property tax rates in each of South

Carolina’s taxing jurisdictions.” Suppl. Mem. in Support of J., 3, ECF No. 106. CSXT points out that

the goal of all property assessments in South Carolina is fair market value, regardless of the

methodology applied by assessing authorities. CSXT contends that other commercial and industrial

properties thus are similarly situated to CSXT, regardless of whether they are assessed on a unit value

basis, summation approach, or other method. Id. at 4. The State contends, however, that CSXT “must

do more than simply articulate a comparison class – a plaintiff must prove that the chosen comparison

class is similarly situated to it.” Supp. Mem. in Support of J., 16, ECF No. 107. The State asserts that

the record is devoid of any evidence from CSXT to support its argument that railroad real property is

similarly situated to other real commercial and industrial property. Id. In addition, the State asserts

that commercial and industrial taxpayers in South Carolina are fundamentally different from CSXT in

that (1) the real property of most commercial and industrial taxpayers in located within one county of

the state; and (2) the parcels are valued using a summation approach. Id. at 17.

        CSXT responds that, under CSX II, there is no “similarly situated” inquiry because all

commercial and industrial taxpayers are in the comparison class. According to CSXT, “[t]he members

of the comparison group and [CSXT] are similarly situated in the sense that they all pay county

property taxes and their values are instrumental in arriving at the county tax rate to which [CSXT] and

the other commercial and industrial taxpayers are all subject.” Reply, 3-4, ECF No. 110. Based on the

Court’s finding in CSX II and CSXT’s arguments, the court concludes that the appropriate comparison

class consists of other commercial and industrial real property taxpayers in South Carolina.

                                                   8
                                                  V.

A.      Burden of Proof

        The Supreme Court has established a two-step inquiry for evaluating a claim of discrimination

under § 11501(b)(4). The plaintiff bears the initial burden of establishing a prima facie case of

discriminatory tax treatment. See CSX I, 562 U.S. at 288, n.8. If the plaintiff does so, the burden then

shifts to the defendant taxing authority to offer a “sufficient justification” for the differential tax

treatment. Id. If the defendant cannot meet its burden, the tax treatment violates § 11501(b)(4). Id.

B.      Prima Facie Case

        CSXT reiterates its position that “what is not seriously contested – namely, denying a

significant property tax benefit to railroads that is provided to other commercial and industrial

taxpayers, creates a prima facie case of discrimination.” Supp. Mem. in Support of J., 3. CSXT notes

that the “strongest proof of discrimination is the undisputed fact that, over a period of time when the

property tax valuation of real or ‘other commercial and industrial property could not increase more than

15%, the tax valuation of CSXT’s real property increased by approximately 51%.” Id. at 5. CSXT

claims that “the Fourth Circuit’s ruling eliminates any plausible argument that CSXT failed to make

at least a ‘prima facie case.’” Id.

        The State candidly “recognizes that in the abstract, the SC Reform Act may have the potential

to treat railroad real property differently from commercial and industrial real property with regard to

property taxes.” Supp. Mem. in Support of J., 23. The State contends, however, that “[b]ecause of

legitimate justifications for not extending the 15% value increase cap to railroad real property, any

unequal treatment does not constitute prohibited discrimination under § 11501(b)(4).”          Id. The

probable existence of a prima facie case being acquiesced in by the State, the court turns to the issue

of justification.



                                                   9
C.      Justification

        The Supreme Court in CSX II held that a comparable tax may justify reasons for a State to deny

a tax to railroads. 135 S. Ct. at 1143. In addition, the Court held that courts can consider other

alternative tax justifications offered by a State. Id.

        The State offers several reasons for justifying the difference in tax treatment. The State first

asserts that railroads are advantaged by an equalization factor that is applied to reduce the assessed

value of railroad property, to include personal, intangible, and real property, before value is certified

to the counties. Supp. Mem. in Support of J., 23. At trial, Taylor Ingram, utility assessment

coordinator with the South Carolina Department of Revenue, testified that the 20% equalization factor

has the effect of “basically remov[ing] or exempt[ing] 20% of that assessment, and you are left with

80% that’s now taxable.” Tr. 153:24-54:1. Kerry G. Carnahan, employed by CSXT as director of

property taxes, explained that the equalization factor “is used to correct some of the inequities that

result for different levels of assessment for other commercial/industrial and manufacturing property.

So, for instance, I mentioned commercial/industrial property is assessed at six percent and we’re

assessed at nine-and-a-half percent. Manufacturing property is at ten-and-a-half percent. [The] 20

percent in part corrects that inequity in the different levels of assessment of comparable properties.”

Tr. 21:11-18. He also testified that the “20% equalization factor is designed to bring South Carolina

law, at least in 1991, in conformity with federal law.” Tr. 22:1-4.

        The equalization factor applies to railroads but does not apply to commercial and industrial

taxpayers. Tr. 69:12-14 (“[P]roperties under the unit value are afforded an equalization factor that no

other properties are afforded.”). The evidence at trial showed that the equalization factor is used to

eliminate discrepancies in the fair market value and other commercial and industrial properties. See Tr.




                                                    10
70. 2

        CSXT responds that the equalization factor, which originally was calculated in 1991, should

not be used to justify the State’s refusal to extend the 15% cap to railroads in 2006. Reply, 7. CSXT

further contends that the 20% equalization factor is not a “benefit” but a requirement of equal treatment

under federal law. Id. The court disagrees. The 20% equalization factor is applied to both real and

personal railroad property. No other taxpayer is entitled to assessment utilizing the 20% equalization

factor. In the court’s view, it may take the equalization factor into account in considering whether the

State’s discriminatory treatment of railroads is justified. As the Supreme Court has stated: “It does not

accord with ordinary English usage to say that a tax discriminates against a rail carrier if a rival who

is exempt from that tax must pay another comparable tax from which the rail carrier is exempt. If that

were true, both competitors could claim to be disfavored—discriminated against—relative to each

other.” CSX II, 135 S. Ct. at 1139 (citing Gregg Dyeing Co. v. Query, 286 U.S. 472, 479-82 (1932)).3

        The State next posits that any inequity in treatment for real property taxes is in part justified by

the various tax exemptions enacted by the South Carolina Legislature for the benefit of railroads. Supp.

Mem. in Support of J., 25 (citing S.C. Code Ann. § 12-36-2120(9) (sales tax on diesel fuel); S.C. Code

Ann. § 12-36-2120(20) (sales tax on railroad cars, locomotives, and parts); and S.C. Code Ann. § 12-



2
  For example, under S.C. Code Ann. § 12-43-220, real and personal property owned by or leased
to manufacturers and utilities and used in the conduct of the business is taxed on an assessment
equal to 10.5%of the fair market value; inventories of business establishments is taxed on an
assessed value equal to 6% of the fair market value; agricultural real property used for agricultural
purposes is taxed on an assessment equal to 4% of its fair market value; real and personal property
owned by or leased to companies primarily engaged in the transportation for hire of persons or
property and used in the conduct of such business is taxed on an assessment equal to 9.5% of the fair
market value.
3
 CSXT also notes a reduction in property taxes for the manufacturing sector–because this group
pays fees in lieu of taxes–“would tend to suggest that the 20% factor is actually too low.” ECF No.
110, 7. If so, this is a matter for the legislature, and not the court.

                                                    11
28-2710(9) (user fees for diesel fuel)). The State argues that the combination of tax benefits afforded

to railroads potentially offsets any increased property taxes. For the reasons stated regarding the 20%

equalization factor, the tax exemptions afforded railroads weigh in favor of justifying the State’s

exclusion of CSXT from the SC Valuation Act.

        Finally, the State observes that the sale of commercial and industrial property triggers an

assessment that sets a fair market value on the property without regard to the 15% cap. Thus, “lost”

value is recouped in whole or in part for the tax base at the time of sale. Supp. Mem. in Support of J.,

26. The State further notes that real properties that undergo improvements go through partial

reassessment to add the value of the improvements to the tax rolls at fair market value. Id. The State

argues that railroad real property “neither changes ownership with any regularity nor are there

significant improvements made which would trigger reassessment.” Id. According to the State, the

extension of the 15% cap to railroads would result in the suppression of fair market value that may

never be recouped by counties. Id.

        At trial, the State’s witness, Sanford Houck, Jr., explained that properties valued under the unit

valuation concept “[n]ever see sales, or very seldom do we see sales.” Tr. 69:14-18. In fact, Houck

testified that “I can’t think of a major railroad that has basically sold in recent history . . . .” Tr. 69:21-

23. In regards to improvements, Callahan testified that CSXT has “very few improvements.” Tr.

43:18-21. Based on the testimony of Houck, the difference in ownership and improvements matter,

because it allows for a reassessment of the property for the following year and to determine whether

the 15% cap is triggered. Tr. 65-66.

        The court finds the State’s arguments, taken as a whole, to be persuasive. The State has shown

sufficient justification for not extending the 15% cap to CSXT.

                                                     VI.

        As the State sufficiently provided justification for any discrimination arising under the 4-R Act,

                                                      12
the court enters judgment in favor of the State. The preliminary injunction issued November 4, 2018

(ECF No. 6) is lifted, and CSXT’s request for permanent injunction is denied.

       IT IS SO ORDERED.



                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge


Columbia, South Carolina

January 7, 2019.




                                                13
